To compel respondent to vacate an order allowing the sum of $100 to a circuit court commissioner as commission on the sale of certain real estate, and the investment of the proceeds.
Denied July 28, 1891.
Relators contended that no further allowance could be made than the taxable fees, under Iiow. Stat., Sec. 9010. Respondent insisted that under the general power given in said section, after the enumeration of the specified fees, the court had the authority to make the allowance, and in any event under the last paragraph of Ch. Rule 118 the court had the power.